1

2

3                             UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                * * *

6     JERMAINE JAMAICA CAMPBELL, SR.,                    Case No. 3:19-cv-00576-MMD-WGC

7                                       Petitioner,                 ORDER

8           v.

9     WARDEN RUSSELL, et al.,

10                                   Respondents.

11

12         In this habeas corpus action, Petitioner Jermaine Jamaica Campbell, Sr. is

13   represented by appointed counsel and was due to file an amended habeas petition by

14   January 21, 2020. (ECF No. 9.)

15         On January 21, 2020, Petitioner filed a motion for extension of time (ECF No. 14)

16   requesting a 90-day extension of time to April 20, 2020 to file his amended petition.

17   Petitioner’s counsel states that the extension of time is necessary because of the time

18   necessary to gather and organize the record and files relative to the case and the need

19   to meet with his client before filing the amended petition. Respondents do not oppose the

20   motion for extension of time.

21         The Court finds that Petitioner’s motion for extension of time is made in good faith

22   and not solely for the purpose of delay, and that there is good cause for granting the

23   extension of time.

24         It is therefore ordered that Petitioner’s motion for extension of time (ECF No. 14)

25   is granted. Petitioner will have until and including April 20, 2020, to file his amended

26   habeas petition.

27   ///

28   ///
1          It is further ordered that in, all other respects, the schedule for further proceedings

2    set forth in the order entered October 21, 2019 (ECF No. 9) will remain in effect.

3

4          DATED THIS 22nd day of January 2020.
5

6
                                               MIRANDA M. DU
7                                              CHIEF UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  2
